qms internal_revenue_service department of the treasury 199906v50 washington dc beison to contact telephone number refer reply to date nov dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have a private_foundation within the meaning of been classified as sec_509 in furtherance of your exempt purposes you will provide b b is is designed to support the investigation of to support the investigation of new and even untested grants under b novel ideas in your areas of interest in health particularly molecular pharmacology and health services research of hypotheses by young investigators seeking to establish independent directions or established investigators pursuing new directions sponsoring_organization or institution which must be either a nonprofit health care organization or an accredited medical school or university in the united_states to be used to support research to be conducted by identified investigators organizations must be exempt under sec_501 and not private_foundations within the meaning of sec_509 grant awards are paid to and administered by a the purpose sponsoring applications will be reviewed initially by a qualified medical_research scientist or physician selected by your board_of trustees the grants chairman the grants chairman will select a group of persons to evaluate the applications the independent reviewers persons qualified to evaluate whether a research project is likely to open or further the development of new or independent directions in the health area to one or more independent reviewers for an in-depth evaluation _based on the written comments of the independent reviewers the each application will be assigned the independent reviewers will be zc grants chairman will select the applications to receive further consideration by your board_of trustees notified in writing generally within six months of receipt of the application as to whether you make a grant to support the proposed research project will generally be funded within six months of receipt of the application or religion grants will be awarded without regard to sex race each project proposal accepted by you applicants will be you will award grants in an amount up to x each to be paid to the qualified sponsors to be used to support the proposed research project to be conducted by the identified investigator s for a one-year period upon reapplication a second one-year grant of up to x may be made for a previously accepted proposal direct and indirect_costs of carrying out the grant project with no more than eight percent of the grant funds used for indirect_costs all grant funds will be used solely for a written report must be filed with your office promptly following the expiration of the one-year grant period describing the progress made toward the project goals and accomplishments of the investigator s with respect to the grant and accounting fully for_the_use_of the grant funds received include sufficient information from which you can determine whether the investigator s have performed the activities the grant was intended to support unused at the end of the one-year grant period must be returned to you any grant funds that remain the report must if you become aware either because of the contents of a during such investigation you report or through some other source that all or any part of the grant is not being used in furtherance of the proper purposes of the grant you will investigate will withhold and seek to have the qualified sponsor withhold any payments not yet made under the grant to the extent possible if upon investigation you find that funds from the grant have been improperly diverted or used for purposes other than in furtherance of the specified purpose of the grant you will take all reasonable and appropriate steps either to recover the grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the qualified sponsor or the investigators to the purposes for which the grant was made you will withhold any further payment to the qualified sponsor after you become aware that a diversion may have taken place until you have received the qualified sponsor’s assurances that future diversions will not occur and will require the qualified sponsor to take extraordinary precautions to prevent future diversions from occurring you will maintain records pertaining to all grants made all information you secure to including the following evaluate project proposals identification of investigators including any relationship of any investigator to you sufficient to make such investigator a disaqualified person with respect to you within sec_4946 the amount and purpose of each grant which you obtain in complying with sec_53_4945-4 and specification of follow-up information of the regulations if the code sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of -a private_foundation sec_4945 of the code provides that the term taxable_expenditure private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 means any amount_paid or incurred by a a grant to an individual for travel study sec_4945 of the code provides in part that the provisions of sec_4945 will not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to grant is other similar product or improve or enhance a literary artistic musical scientific teaching or similar capacity skill or talent of the grantee to achieve a specific objective produce a report or a procedure approved in advance if the purpose of the sec_53_4945-4 of the foundation and similar excise_taxes regulations provides that in order to secure the advance approval required by sec_4945 a private_foundation must demonstrate to the satisfaction of the commissioner that grant procedures includes an objective and non-discriminatory selection process result in performance by grantees of the activities that the grants were intended to finance and obtain reports to determine whether the grantees have performed the activities that the grants are intended to finance single procedure or set of procedures is required this procedure is reasonably calculated to the foundation plans to its no based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that your procedures for the awarding of grants comply with the requirements of sec_4945 expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code of the code thus q this ruling is conditioned on the understanding that there is based is further conditioned on the premise that no grants will be will be no material changes in the facts upon which it it awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 b of the code please note that this ruling is only applicable to grants awarded under your program as outlined above before you enter into any other scholarship programs you should submit a request for advance approval of that program we are informing your key district_director of this action please keep a copy of this ruling with your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely yours bereta vv bock gerald v chief exempt_organizations sack technical branch
